Exhibit 10.24

 

ACTIVISION BLIZZARD, INC.

 

2007 INCENTIVE PLAN

 

NOTICE OF STOCK OPTION AWARD

 

You have been awarded an Option to purchase Shares of Activision Blizzard, Inc.
(the “Company”), as follows:

 

·                  Your name:  Michael Griffith

 

·                  Total number of Shares purchasable upon exercise of the
Option awarded:  50,000

 

·                  Exercise Price:  US$32.55 per Share

 

·                  Date of Grant:  July 11, 2008

 

·                  Expiration Date:  July 11, 2018

 

·                  Grant ID:  07001010

 

·                  Your Award of the Option is governed by the terms and
conditions set forth in:

 

·                  this Notice of Stock Option Award;

 

·                  the Stock Option Award Terms attached hereto as Exhibit A
(the “Award Terms”);

 

·                  your Employment Agreement with the Company, dated as of
June 15, 2005 and amended on December 1, 2007 (the “Amended Employment
Agreement”); and

 

·                  the Company’s 2007 Incentive Plan, the receipt of a copy of
which you hereby acknowledge.

 

·                  Your Stock Option Award has been made as a material
inducement to your continuing employment with the Company pursuant to the
Amended Employment Agreement.

 

·                  Schedule for Vesting:  Except as otherwise provided under the
Award Terms, the Option awarded to you will vest and become exercisable as
follows, provided you remain continuously employed by the Company Group through
such date:

 

Schedule for Vesting

 

Date of Vesting

 

No. of Shares
Vesting at Vesting 
Date

 

Cumulative No. of 
Shares Vested at 
Vesting Date

 

July 9, 2009

 

16,667

 

16,667

 

July 9, 2010

 

16,667

 

33,334

 

July 9, 2011

 

16,666

 

50,000

 

 

·                  The Option is not intended to be an “incentive stock option,”
as such term is defined in Section 422 of the Code.

 

--------------------------------------------------------------------------------


 

·                  Please sign and return to the Company this Notice of Stock
Option Award, which bears an original signature on behalf of the Company.  You
are urged to do so promptly.

 

·                  Please return the signed Notice of Stock Option Award to the
Company at:

 

Activision Blizzard, Inc.
3100 Ocean Park Boulevard
Santa Monica, CA  90405
Attn:  Stock Plan Administration

 

You should retain the enclosed duplicate copy of this Notice of Stock Option
Award for your records.

 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

/s/ Ann E. Weiser

 

Ann E. Weiser

 

Chief Human Resources Officer

 

Date:

/s/ September 29, 2008

 

 

ACCEPTED AND AGREED:

 

 

/s/ Michael Griffith

 

 

Michael Griffith

 

Date:

/s/ October 31, 2008

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACTIVISION BLIZZARD, INC.

 

2007 INCENTIVE PLAN

 

STOCK OPTION AWARD TERMS

 

1.             Definitions.

 

(a)           For purposes of these Award Terms, the following terms shall have
the meanings set forth below:

 

“Award” means the award described on the Grant Notice.

 

“Cause” has the meaning given to such term in the Amended Employment Agreement.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 8 hereof. 
For the avoidance of doubt, the term “Common Shares” as used in these Award
Terms shall include “Common Stock” as such term is used in the Employment
Agreement.

 

“Company Group” has the meaning given to such term in the Amended Employment
Agreement.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

“Disability” has the meaning given to such term in the Amended Employment
Agreement.

 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Exercise Price” means the Exercise Price set forth on the Grant Notice.

 

“Expiration Date” means the Expiration Date set forth on the Grant Notice.

 

“Grant Notice” means the Notice of Stock Option Award to which these Award Terms
are attached as Exhibit A.

 

“Holder” means the recipient of the Award named on the Grant Notice.

 

--------------------------------------------------------------------------------


 

“Option” means the Stock Option to purchase Common Shares awarded to the Holder
on the terms and conditions described in the Grant Notice, these Award Terms and
the Amended Employment Agreement.

 

“Plan” means the Activision, Inc. 2007 Incentive Plan, as amended from time to
time.

 

“Shares” means the Common Shares purchasable upon exercise of the Option.

 

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
to be withheld under any applicable law.

 

(b)           Any capitalized term used but not otherwise defined herein shall
have the meaning ascribed to such term in the Plan or the Grant Notice.

 

2.             Expiration.  The Option shall expire on the Expiration Date and,
after such expiration, shall no longer be exercisable.

 

3.             Vesting and Exercise.

 

(a)           Vesting Schedule.  Except as otherwise set forth in these Award
Terms, the Option shall vest, and thereupon become exercisable, in accordance
with the “Schedule for Vesting” set forth on the Grant Notice.

 

(b)           Exercisable Only by Holder.  Except as otherwise permitted under
the Plan or Section 10 hereof, the Option may be exercised during the Holder’s
lifetime only by the Holder or, in the event of the Holder’s legal incapacity to
do so, by the Holder’s guardian or legal representative acting on behalf of the
Holder in a fiduciary capacity under state law and/or court supervision.

 

(c)           Procedure for Exercise.  The Option may be exercised by the Holder
as to all or any of the Shares as to which the Option has vested (i) by
following the procedures for exercise established by the Equity Account
Administrator and posted on the Equity Account Administrator’s website from time
to time or (ii) with the Company’s consent, by giving the Company written notice
of exercise, in such form as may be prescribed by the Company from time to time,
specifying the number of Shares to be purchased.

 

(d)           Payment of Exercise Price.  To be valid, any exercise of the
Option must be accompanied by full payment of the aggregate Exercise Price of
the Shares being purchased.  Such payment shall be made (i) by bank check or
certified check or wire transfer of immediately available funds, (ii) if
securities of the Company of the same class as the Shares are then traded or
quoted on a national securities exchange, the Nasdaq Stock Market, Inc. or a
national quotation system sponsored by the National Association of Securities
Dealers, Inc. and with the Company’s consent, through the delivery of
irrevocable written instructions, in form acceptable to the Company, to the
Equity Account Administrator (or, with the Company’s consent, such other
brokerage firm as may be requested by the person exercising the Option) to sell
some or all of the Shares being purchased upon such exercise and to thereafter
deliver promptly to the Company from the proceeds of such sale an amount in cash
equal to the aggregate Exercise Price

 

A-2

--------------------------------------------------------------------------------


 

of the Shares being purchased, or (iii) with the Company’s consent, any
combination of (i) or (ii) above.

 

(e)           No Fractional Shares.  In no event may the Option be exercised for
a fraction of a Share.

 

(f)            No Adjustment for Dividends or Other Rights.  No adjustment shall
be made for cash dividends or other rights for which the record date is prior to
the date as of which the issuance or transfer of Shares to the person entitled
thereto has been evidenced on the books and records of the Company pursuant to
clause (ii) of Section 3(g) hereof following exercise of the Option.

 

(g)           Issuance and Delivery of Shares.  As soon as practicable (and, in
any event, within 30 days) after the valid exercise of the Option, the Company
shall (i) effect the issuance or transfer of the Shares purchased upon such
exercise, (ii) cause the issuance or transfer of such Shares to be evidenced on
the books and records of the Company, and (iii) cause such Shares to be
delivered to a Company-Sponsored Equity Account in the name of the person
entitled to such Shares (or, with the Company’s consent, such other brokerage
account as may be requested by such person); provided, however, that, in the
event such Shares are subject to a legend as set forth in Section 12 hereof, the
Company shall instead cause a certificate evidencing such Shares and bearing
such legend to be delivered to the person entitled thereto.

 

(h)           Partial Exercise.  If the Option shall have been exercised with
respect to less than all of the Shares purchasable upon exercise of the Option,
the Company shall make a notation in its books and records to reflect the
partial exercise of the Option and the number of Shares that thereafter remain
available for purchase upon exercise of the Option.

 

4.             Termination of Employment.

 

(a)           Cause.  In the event that the Holder’s employment is terminated by
the Company or any of its subsidiaries or affiliates for Cause, as of the date
of such termination of employment the Option shall (i) cease to vest, if not
then fully vested, (ii) no longer be exercisable, whether or not vested, and
(iii) be immediately cancelled.

 

(b)           Death or Disability.  Unless the Committee determines otherwise,
in the event that the Holder dies while employed by the Company or any of its
subsidiaries or affiliates or the Holder’s employment with the Company or any of
its subsidiaries or affiliates is terminated due to the Holder’s Disability, the
Option shall (i) cease to vest as of the date of the Holder’s death or the first
date of such Disability (as determined by the Committee), as the case may be,
and (ii) to the extent vested as of the date of the Holder’s death or such first
date of such Disability, as the case may be, remain exercisable in accordance
with these Award Terms until the earlier of (A) the first anniversary of the
date of the Holder’s death or such termination of employment, as the case may
be, and (B) the Expiration Date, after which the Option shall no longer be
exercisable and shall be cancelled.

 

(c)           Other.  Unless the Committee determines otherwise, in the event
that the Holder’s employment is terminated for any reason not addressed by
Section 4(a) or 4(b) hereof, the Option shall (i) cease to vest as of the date
of such termination of employment and (ii) to the extent vested as of the date
of such termination of employment, be exercisable in accordance with these Award
Terms until the earlier of (A) the 30th day after the date of such termination
of

 

A-3

--------------------------------------------------------------------------------


 

employment and (B) the Expiration Date, after which the Option shall no longer
be exercisable and shall be cancelled.

 

5.             Tax Withholding.  The Company shall have the right to require the
Holder to satisfy any Withholding Taxes resulting from the exercise (in whole or
in part) of the Option, the issuance or transfer of any Shares upon exercise of
the Option or otherwise in connection with the Award at the time such
Withholding Taxes become due.  The Holder shall be entitled to satisfy any
Withholding Taxes contemplated by this Section 5:  (a) by delivery to the
Company of  a bank check or certified check or wire transfer of immediately
available funds; (b) if securities of the Company of the same class as the
Shares are then traded or quoted on a national securities exchange, the Nasdaq
Stock Market, Inc. or a national quotation system sponsored by the National
Association of Securities Dealers, Inc. and with the Company’s consent, through
the delivery of irrevocable written instructions, in form acceptable to the
Company, to the Equity Account Administrator (or, with the Company’s consent,
such other brokerage firm as may be requested by the person exercising the
Option) to sell some or all of the Shares being purchased upon such exercise and
to thereafter deliver promptly to the Company from the proceeds of such sale an
amount in cash equal to the aggregate amount of such Withholding Taxes; or
(c) with the Company’s consent, by any combination of (a) and (b) above. 
Notwithstanding anything to the contrary contained herein, (i) the Company or
any of its subsidiaries or affiliates shall have the right to withhold from the
Holder’s compensation any Withholding Taxes contemplated by this Section 5 and
(ii) the Company shall have no obligation to deliver any Shares upon exercise of
the Option unless and until all Withholding Taxes contemplated by this Section 5
have been satisfied.

 

6.             Reservation of Shares.  The Company shall at all times reserve
for issuance or delivery upon exercise of the Option such number of Common
Shares as shall be required for issuance or delivery upon exercise thereof.

 

7.             Committee Discretion.  Except as may otherwise be provided in the
Plan, the Committee shall have sole discretion to (a) interpret any provision of
the Plan, the Grant Notice and these Award Terms, (b) make any determinations
necessary or advisable for the administration of the Plan and the Award, and
(c) waive any conditions or rights of the Company under the Award, the Grant
Notice or these Award Terms.  Without intending to limit the generality or
effect of the foregoing, any decision or determination to be made by the
Committee pursuant to these Award Terms, including whether to grant or withhold
any consent, shall be made by the Committee in its sole and absolute discretion,
subject only to the terms of the Plan.  Subject to the terms of the Plan, the
Committee may amend the terms of the Award prospectively or retroactively;
however, no such amendment may materially and adversely affect the rights of the
Holder taken as a whole without the Holder’s consent.  Without intending to
limit the generality or effect of the foregoing, the Committee may amend the
terms of the Award (i) in recognition of unusual or nonrecurring events
(including, without limitation, events described in Section 8 hereof) affecting
the Company or any of its subsidiaries or affiliates or the financial statements
of the Company or any of its subsidiaries or affiliates, (ii) in response to
changes in applicable laws, regulations or accounting principles and
interpretations thereof, or (iii) to prevent the Award from becoming subject to
Section 409A of the Code.

 

8.             Adjustments.  Notwithstanding anything to the contrary contained
herein, pursuant to Section 12 of the Plan, the Committee will make or provide
for such adjustments to the Award as are equitably required to prevent dilution
or enlargement of the rights of the Holder

 

A-4

--------------------------------------------------------------------------------


 

that would otherwise result from (a) any stock dividend, extraordinary dividend,
stock split, combination of shares, recapitalization or other change in the
capital structure of the Company, or (b) any change of control, merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets, or issuance of rights
or warrants to purchase securities, or (c) any other corporate transaction or
event having an effect similar to any of the foregoing.  Moreover, in the event
of any such transaction or event, the Committee, in its discretion, may provide
in substitution for the Award such alternative consideration (including, without
limitation, cash or other equity awards), if any, as it may determine to be
equitable in the circumstances and may require in connection therewith the
surrender of the Award.

 

9.             Registration and Listing.  Notwithstanding anything to the
contrary contained herein, the Option may not be exercised, and the Option and
Shares purchasable upon exercise of the Option may not be purchased, sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered in any way, unless such transaction is in compliance with (a) the
Securities Act of 1933, as amended, or any comparable federal securities law,
and all applicable state securities laws, (b) the requirements of any securities
exchange, securities association, market system or quotation system on which
securities of the Company of the same class as the Shares are then traded or
quoted, (c) any restrictions on transfer imposed by the Company’s certificate of
incorporation or bylaws, and (d) any policy or procedure the Company has adopted
with respect to the trading of its securities, in each case as in effect on the
date of the intended transaction.  The Company is under no obligation to
register, qualify or list, or maintain the registration, qualification or
listing of, the Option or Shares with the SEC, any state securities commission
or any securities exchange, securities association, market system or quotation
system to effect such compliance.  The Holder shall make such representations
and furnish such information as may be appropriate to permit the Company, in
light of the then existence or non-existence of an effective registration
statement under the Securities Act of 1933, as amended, relating to the Option
or Shares, to issue or transfer the Option or Shares in compliance with the
provisions of that or any comparable federal securities law and all applicable
state securities laws.  The Company shall have the right, but not the
obligation, to register the issuance or resale of the Option or Shares under the
Securities Act of 1933, as amended, or any comparable federal securities law or
applicable state securities law.

 

10.           Transferability.  Except as otherwise permitted under the Plan or
this Section 10, the Option shall not be transferable by the Holder other than
by will or the laws of descent and distribution.  Subject to the terms of the
Plan, with the Company’s consent, the Holder may transfer all or part of the
Option for estate planning purposes or pursuant to a domestic relations order;
provided, however, that any transferee shall be bound by all of the terms and
conditions of the Plan, the Grant Notice and these Award Terms and shall execute
an agreement in form and substance satisfactory to the Company in connection
with such transfer; and provided further that the Holder will remain bound by
the terms and conditions of the Plan, the Grant Notice and these Award Terms.

 

11.           Section 409A.  Payments contemplated with respect to the Award are
intended to be exempt from Section 409A of the Code, and all provisions of the
Plan, the Grant Notice and these Award Terms shall be construed and interpreted
in a manner consistent with the requirements for avoiding taxes or penalties
under Section 409A of the Code.  Notwithstanding the foregoing, (i) nothing in
the Plan, the Grant Notice and these Award Terms shall guarantee that the Award
is not subject to taxes or penalties under Section 409A of the Code and (ii) if
any

 

A-5

--------------------------------------------------------------------------------


 

provision of the Plan, the Grant Notice or these Award Terms would, in the
reasonable, good faith judgment of the Company, result or likely result in the
imposition on the Holder or any other person of a penalty tax under Section 409A
of the Code, the Committee may, in its sole discretion, modify the terms of the
Plan, the Grant Notice or these Award Terms, without the consent of the Holder,
in the manner that the Committee may reasonably and in good faith determine to
be necessary or advisable to avoid the imposition of such penalty tax.

 

12.           Legend.  The Company may, if determined by it based on the advice
of counsel to be appropriate, cause any certificate evidencing Shares to bear a
legend substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

13.           No Right to Continued Employment.  Nothing contained in the Grant
Notice or these Award Terms shall be construed to confer upon the Holder any
right to be continued in the employ of the Company or any of its subsidiaries or
affiliates or derogate from any right of the Company or any of its subsidiaries
or affiliates to retire, request the resignation of, or discharge the Holder at
any time, with or without Cause.

 

14.           No Rights as Stockholder.  No holder of the Option shall, by
virtue of the Grant Notice or these Award Terms, be entitled to any right of a
stockholder of the Company, either at law or in equity, and the rights of any
such holder are limited to those expressed, and are not enforceable against the
Company except to the extent set forth, in the Plan, the Grant Notice and these
Award Terms.

 

15.           Severability.  In the event that one or more of the provisions of
these Award Terms shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

16.           Governing Law.  To the extent that federal law does not otherwise
control, the validity, interpretation, performance and enforcement of the Grant
Notice and these Award Terms shall be governed by the laws of the State of
Delaware, without giving effect to principles of conflicts of laws thereof.

 

17.           Successors and Assigns.  The provisions of the Grant Notice and
these Award Terms shall be binding upon and inure to the benefit of the Company,
its successors and assigns, and the Holder and, to the extent applicable, the
Holder’s permitted assigns under Section 3(b) hereof and the Holder’s estate or
beneficiary(ies) as determined by will or the laws of descent and distribution.

 

18.           Notices.  Any notice or other document which the Holder or the
Company may be required or permitted to deliver to the other pursuant to or in
connection with the Grant Notice or these Award Terms shall be in writing, and
may be delivered personally or by mail, postage prepaid, or overnight courier,
addressed as follows: (a) if to the Company, at its office at 3100 Ocean Park
Boulevard, Santa Monica, California 90405, Attn: Stock Plan Administration, or
such other address as the Company by notice to the Holder may designate in
writing from time to

 

A-6

--------------------------------------------------------------------------------


 

time; and (b) if to the Holder, at the address shown in the Amended Employment
Agreement or such other address as the Holder by notice to the Company may
designate in writing from time to time.  Notices shall be effective upon
receipt.

 

19.           Conflict with Employment Agreement or Plan.  In the event of any
conflict between the terms of the Amended Employment Agreement and the terms of
the Grant Notice or these Award Terms, the terms of the Grant Notice or these
Award Terms, as the case may be, shall control.  In the event of any conflict
between the terms of the Amended Employment Agreement, the Grant Notice or these
Award Terms and the terms of the Plan, the terms of the Plan shall control.

 

20.           Deemed Agreement.  By accepting the Award, the Holder is deemed to
be bound by the terms and conditions set forth in the Amended Employment
Agreement, the Plan, the Grant Notice and these Award Terms.

 

A-7

--------------------------------------------------------------------------------